Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art Keller (US 2018/0000463) fails to teach a bottom portion, a wall portion extending upwardly from the bottom portion, the bottom portion and the wall portion defining a cavity, a lid coupled to the wall portion and positionable between a closed position and an open position, the lid coupled to the wall portion by a hinge, the lid overlying the cavity when in the closed position, a plurality of latches coupled to the lid and extending substantially orthogonally from the lid, a plurality of recesses coupled to the wall portion, each recess of the plurality of recesses adapted and configured to receive one of the plurality of latches, each latch of the plurality of latches adapted and configured to engage with and disengage from a corresponding recess to releasably secure the lid in the closed position, a first alignment structure being within the cavity, the first alignment structure adapted and configured to align a sample lengthwise and widthwise within the cavity such that the sample is aligned relative to an imaging system when the sample container is engaged with the imaging system, a second alignment structure being at least partially within the cavity, the second alignment structure adapted and configured to align the sample height wise within the cavity such that the sample is aligned relative to the imaging system when the sample container is engaged with the imaging system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798